                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW JERSEY

 IN RE:                                             §
                                                    §        Chapter 11
 MONSEY ONE INC.,                                   §
                                                    §        Case No. 20-12093-VFP
          Debtor.                                   §

   SUMMARY OF ADMINISTRATIVE EXPENSE CLAIM OF STAR LEASING CO.

Introduction.

       On May 26, 2015, Monsey One Inc. (“Debtor”) entered into a Master Trailer Lease and

Service Agreement (“Lease”) with Star Leasing Co. (“Star”) pursuant to which Debtor leased

chassis for ISO containers from Star. A true copy of the Lease is attached hereto as Exhibit A.

True copies of Schedules A Nos. 201607181, 201611111, 201704102, 201706224, 201707114,

201707141, Amendment to Schedules A Nos. 201707141 and 201803262, Schedule N, Normal

Wear Schedule, and ancillary documents related to the Lease are attached as composite Exhibit B.

Unpaid Invoices.

       A listing of Star’s outstanding invoices to the Debtor is attached hereto as Exhibit C. All

Fixed Charges (e.g. rental charges) in the January 1, 2020 invoice in the amount of $9,993.69,

together with the prorated amount of $3,006.69 out of the total of $14,532.32 Fixed Charges in the

February 1, 2020 invoice, were incurred pre-petition and are the subject of Star’s Proof of Claim

14 filed on April 15, 2020 in the amount of $13,000.38.

       The remaining invoices listed on Exhibit C represent Star’s unpaid post-petition invoices

to the Debtor for Fixed Charges, maintenance and other charges incurred post-petition by the

Debtor under the Lease. Those unpaid post-petition charges totaling $105,494.42 constitute Star’s

administrative expense claim.


                                                1
        The Debtor has been actively using Star’s chassis post-petition, but has not paid Star for

that use. By what has been an informal agreement between Star and the Debtor, all but 23 chassis

have been returned to Star’s designated trailer storage agent. The remaining 23 chassis remain in

the care, custody and control of the Debtor and are being used in the Debtor’s business operation.

        On September 1, 2020, Star issued credits totaling $9,422.64 to the Debtor for return of

chassis before the end of the last month for which Fixed Charges had been invoiced. That credit

is reflected on Exhibit C; and a copy of that credit invoice is included in composite Exhibit D.

        Copies of Star’s invoices referenced on Exhibit C are attached as composite Exhibit D.

Work orders providing further detail on those charges relating to post-petition service and repair

are too voluminous to be attached hereto, but will be provided upon request.

Conclusion.

        In view of the foregoing, Star is hereby submitting its Request for Payment of

Administrative Expense pursuant to the Lease in the amount of $105,495.42 as of September 14,

2020.

2. Reservation of Rights

        Star hereby specifically reserves the right to alter, amend, supplement, modify and/or

withdraw its Request for Payment of Administrative Expense at any and all times as appropriate,

given the Debtor’s continued use of Star’s chassis for the benefit of the estate.

        The submission of Star’s Request for Payment of Administrative Expense is subject to, and

not a waiver of, and Star hereby reserves:

        (a) any lack of venue or jurisdiction by this Court over this case or any adversary action,
        contested matter or other proceeding ("Matter") in this case;

        (b) any right to a jury trial in this Matter;


                                                    2
(c) any right to de novo review of any non-core Matter; and

(d) any other rights, claims, actions, defenses, set off, or recoupment.

                                       Respectfully submitted,

                                       /s/ Kevin S. Mann
                                       Kevin S. Mann (N.J. Bar No. 0079002007)
                                       Cross & Simon, LLC
                                       1105 North Market Street, Suite 901
                                       Wilmington, DE 19801
                                       302-777-4200
                                       302-777-4224 (Fax)
                                       kmann@crosslaw.com

                                       Attorneys for Star Leasing Co.




                                          3
Exhibit A
EXHIBIT A
Exhibit B
EXHIBIT B
Exhibit C
                                 EXHIBIT C
                                               EXHI




CODE      TYPE   DATE          TOTAL            PAID       LAST PAY       BALANCE

1679367     M     1/1/2020   14,532.32    4,538.63             2/3/2020   9,993.69

1686018     M     2/1/2020   14,532.32                 -                  14,532.32

1693599     M     3/1/2020   14,532.32                 -                  14,532.32

1701419     M     4/1/2020   14,532.32                 -                  14,532.32

1707111     M     5/1/2020   14,532.32                 -                  14,532.32

1712770     M     6/1/2020   14,532.32                 -                  14,532.32

1718484     M     7/1/2020   7,034.25                  -                  7,034.25

1724858     M     8/1/2020   7,034.25                  -                  7,034.25

1731012     M     9/1/2020   5,931.69                  -                  5,931.69

1733203     A     9/1/2020   (9,422.64)                -                  (9,422.64)

1733440     V    9/11/2020   1,637.80                  -                  1,637.80

1733441     V    9/11/2020   1,053.51                  -                  1,053.51

1733442     V    9/11/2020   1,467.56                  -                  1,467.56

1733443     V    9/11/2020   800.56                    -                  800.56

1733444     V    9/11/2020   1,869.29                  -                  1,869.29

1733445     V    9/11/2020   609.56                    -                  609.56

1733446     V    9/11/2020   744.04                    -                  744.04

1733447     V    9/11/2020   874.27                    -                  874.27

1733448     V    9/11/2020   547.81                    -                  547.81

1733449     V    9/11/2020   271.69                    -                  271.69

1733450     V    9/11/2020   1,096.01                  -                  1,096.01

1733451     V    9/11/2020   2,340.38                  -                  2,340.38

1733452     V    9/11/2020   874.27                    -                  874.27
1733453   V   9/11/2020   1,357.58                -   1,357.58

1733454   V   9/11/2020   503.05                  -   503.05

1733455   V   9/11/2020   564.58                  -   564.58

1733456   V   9/11/2020   955.08                  -   955.08

1733457   V   9/11/2020   803.78                  -   803.78

1733458   V   9/11/2020   397.88                  -   397.88

1733459   V   9/11/2020   1,104.53                -   1,104.53

1733460   V   9/11/2020   202.50                  -   202.50

1733461   V   9/11/2020   833.02                  -   833.02

1733462   V   9/11/2020   461.93                  -   461.93

1733463   V   9/11/2020   181.33                  -   181.33

1733464   V   9/11/2020   162.86                  -   162.86

1733552   V   9/14/2020   383.11                  -   383.11

1733553   V   9/14/2020   1,357.58                -   1,357.58

1733554   V   9/14/2020   287.58                  -   287.58

1733555   V   9/14/2020   1,135.03                -   1,135.03

1733556   V   9/14/2020   239.06                  -   239.06

1733557   V   9/14/2020   145.73                  -   145.73

Total                     123,034.43   4,538.63       118,495.80
Exhibit D
                                                                                                                                    Page 1 of 5

Please remit to:                                                                                       Invoice No :     1679367 - 7
                                                                                                       Invoice Date :   1/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   1/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     1/1/2020     1/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     1/1/2020     1/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     1/1/2020     1/31/2020   31 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     1/1/2020     1/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ530 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01                     SA540
                                          VIN:    LJRC41263H1001392
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ531 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01                     SA541
                                          VIN:    LJRC41262H1001397
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ532 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01                     SA539
                                          VIN:    LJRC41269H1001400
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ533 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ534 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01                     SA538
                                          VIN:    LJRC41268H1001422
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ537 1/1/2020         1/31/2020   31 DAYS    328.0100 MO            328.01                     SA536
                                          VIN:    LJRC41264H1001448
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 5

Please remit to:                                                                   Invoice No :   1679367 - 7
Star Leasing Company                                                               Invoice Date : 1/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  1702CWQ594 1/1/2020         1/31/2020   31 DAYS    328.0100 MO          328.01
                             VIN:    LJRC41262H1001402
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ595 1/1/2020         1/31/2020   31 DAYS    328.0100 MO          328.01               SA545
                             VIN:    LJRC41264H1001417
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ596 1/1/2020         1/31/2020   31 DAYS    328.0100 MO          328.01               SA544
                             VIN:    LJRC41262H1001433
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ597 1/1/2020         1/31/2020   31 DAYS    328.0100 MO          328.01               SA546
                             VIN:    LJRC41269H1001445
                             Year:   2017       Make: CIMC

40' CHASSIS   LA18           17402CQ194       1/1/2020   1/31/2020   31 DAYS    228.0000 MO          228.00                LA18
                             VIN:    LJRC41267H1043984
                             Year:   2017       Make: CIMC

40' CHASSIS   LA26           17402CQ195       1/1/2020   1/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41269H1043985
                             Year:   2017       Make: CIMC

40' CHASSIS   LA21           17402CQ200       1/1/2020   1/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044553
                             Year:   2017       Make: CIMC

40' CHASSIS   LA22           17402CQ209       1/1/2020   1/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044567
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ741       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA549
                             VIN:    LJRC41261H1001438
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ742       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA548
                             VIN:    LJRC41265H1001443
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ743       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA554
                             VIN:    LJRC41268H1001971
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ744       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA553
                             VIN:    LJRC4126XH1001972
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ745       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA550
                             VIN:    LJRC41267H1015862
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ746       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA547
                             VIN:    LJRC4126XH1015869
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 3 of 5

Please remit to:                                                                   Invoice No :   1679367 - 7
Star Leasing Company                                                               Invoice Date : 1/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  17402CQ747       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00               SA551
                             VIN:    LJRC41263H1015891
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ748       1/1/2020   1/31/2020   31 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 101       17402CQ795       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 101
                             VIN:    LJRC41262H1033203
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 102       17402CQ796       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 103       17402CQ797       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 103
                             VIN:    LJRC41266H1033205
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 104       17402CQ798       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 105       17402CQ799       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 106       17402CQ800       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 107       17402CQ801       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 107
                             VIN:    LJRC41263H1033209
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 108       17402CQ802       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 109       17402CQ803       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 110       17402CQ804       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 111       17402CQ805       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 111
                             VIN:    LJRC41265H1033213
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 113       17402CQ807       1/1/2020   1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 113
                             VIN:    LJRC41269H1033215
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 4 of 5

Please remit to:                                                                   Invoice No :   1679367 - 7
Star Leasing Company                                                               Invoice Date : 1/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS   CITY 114       17402CQ808     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 117       17402CQ947     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 117
                             VIN:    LJRC41267H1042351
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 118       17402CQ948     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 118
                             VIN:    LJRC41269H1042352
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 119       17402CQ951     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 119
                             VIN:    LJRC41269H1042366
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 124       17402CQ953     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 124
                             VIN:    LJRC41265H1043157
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 122       17402CQ955     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00           CITY 122
                             VIN:    LJRC41269H1043159
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 123       17402CQ957     1/1/2020     1/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1043173
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q885      1/1/2020     1/31/2020   31 DAYS    301.0000 MO          301.00               TA102
                             VIN:    LJRC43264H1030315
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q886      1/1/2020     1/31/2020   31 DAYS    301.0000 MO          301.00               TA101
                             VIN:    LJRC43262H1030328
                             Year:   2017     Make: CIMC
                                                                                                                                Page 5 of 5

Please remit to:                                                                                 Invoice No :   1679367 - 7
Star Leasing Company                                                                             Invoice Date : 1/1/2020
PO Box 76100                                                                                     Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                 MONSEY ONE INC.




                                                         INVOICE

                                        STAR UNIT        START         END                                                    CUST TRAILER
ITEM DESCRIPTION                         NUMBER          DATE          DATE   QUANTITY          RATE        EXTENSION         UNIT NUMBER


   Labor Charges        0.00        Lease/Rent Charges           14,532.32         TAXABLE SUB TOTAL                 0.00
    Parts Charges       0.00           Mileage Charges                0.00                 SALES TAX                 0.00
    Tires Charges       0.00             Other Charges                0.00     NON-TAXABLE SUB TOTAL            14,532.32

                                                                                           TOTAL DUE            14,532.32




                                                                                   PAYMENTS / CREDITS            4,538.63


                                                                                         BALANCE DUE             9,993.69




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 5

Please remit to:                                                                                       Invoice No :     1686018 - 5
                                                                                                       Invoice Date :   2/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   2/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     2/1/2020     2/29/2020   29 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     2/1/2020     2/29/2020   29 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     2/1/2020     2/29/2020   29 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     2/1/2020     2/29/2020   29 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ530 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01                     SA540
                                          VIN:    LJRC41263H1001392
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ531 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01                     SA541
                                          VIN:    LJRC41262H1001397
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ532 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01                     SA539
                                          VIN:    LJRC41269H1001400
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ533 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ534 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01                     SA538
                                          VIN:    LJRC41268H1001422
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ537 2/1/2020         2/29/2020   29 DAYS    328.0100 MO            328.01                     SA536
                                          VIN:    LJRC41264H1001448
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 5

Please remit to:                                                                   Invoice No :   1686018 - 5
Star Leasing Company                                                               Invoice Date : 2/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  1702CWQ594 2/1/2020         2/29/2020   29 DAYS    328.0100 MO          328.01
                             VIN:    LJRC41262H1001402
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ595 2/1/2020         2/29/2020   29 DAYS    328.0100 MO          328.01               SA545
                             VIN:    LJRC41264H1001417
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ596 2/1/2020         2/29/2020   29 DAYS    328.0100 MO          328.01               SA544
                             VIN:    LJRC41262H1001433
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ597 2/1/2020         2/29/2020   29 DAYS    328.0100 MO          328.01               SA546
                             VIN:    LJRC41269H1001445
                             Year:   2017       Make: CIMC

40' CHASSIS   LA18           17402CQ194       2/1/2020   2/29/2020   29 DAYS    228.0000 MO          228.00                LA18
                             VIN:    LJRC41267H1043984
                             Year:   2017       Make: CIMC

40' CHASSIS   LA26           17402CQ195       2/1/2020   2/29/2020   29 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41269H1043985
                             Year:   2017       Make: CIMC

40' CHASSIS   LA21           17402CQ200       2/1/2020   2/29/2020   29 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044553
                             Year:   2017       Make: CIMC

40' CHASSIS   LA22           17402CQ209       2/1/2020   2/29/2020   29 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044567
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ741       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA549
                             VIN:    LJRC41261H1001438
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ742       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA548
                             VIN:    LJRC41265H1001443
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ743       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA554
                             VIN:    LJRC41268H1001971
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ744       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA553
                             VIN:    LJRC4126XH1001972
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ745       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA550
                             VIN:    LJRC41267H1015862
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ746       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA547
                             VIN:    LJRC4126XH1015869
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 3 of 5

Please remit to:                                                                   Invoice No :   1686018 - 5
Star Leasing Company                                                               Invoice Date : 2/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  17402CQ747       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00               SA551
                             VIN:    LJRC41263H1015891
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ748       2/1/2020   2/29/2020   29 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 101       17402CQ795       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 101
                             VIN:    LJRC41262H1033203
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 102       17402CQ796       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 103       17402CQ797       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 103
                             VIN:    LJRC41266H1033205
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 104       17402CQ798       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 105       17402CQ799       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 106       17402CQ800       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 107       17402CQ801       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 107
                             VIN:    LJRC41263H1033209
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 108       17402CQ802       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 109       17402CQ803       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 110       17402CQ804       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 111       17402CQ805       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 111
                             VIN:    LJRC41265H1033213
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 113       17402CQ807       2/1/2020   2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 113
                             VIN:    LJRC41269H1033215
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 4 of 5

Please remit to:                                                                   Invoice No :   1686018 - 5
Star Leasing Company                                                               Invoice Date : 2/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS   CITY 114       17402CQ808     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 117       17402CQ947     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 117
                             VIN:    LJRC41267H1042351
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 118       17402CQ948     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 118
                             VIN:    LJRC41269H1042352
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 119       17402CQ951     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 119
                             VIN:    LJRC41269H1042366
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 124       17402CQ953     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 124
                             VIN:    LJRC41265H1043157
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 122       17402CQ955     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00           CITY 122
                             VIN:    LJRC41269H1043159
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 123       17402CQ957     2/1/2020     2/29/2020   29 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1043173
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q885      2/1/2020     2/29/2020   29 DAYS    301.0000 MO          301.00               TA102
                             VIN:    LJRC43264H1030315
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q886      2/1/2020     2/29/2020   29 DAYS    301.0000 MO          301.00               TA101
                             VIN:    LJRC43262H1030328
                             Year:   2017     Make: CIMC
                                                                                                                                          Page 5 of 5

Please remit to:                                                                                           Invoice No :   1686018 - 5
Star Leasing Company                                                                                       Invoice Date : 2/1/2020
PO Box 76100                                                                                               Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                           MONSEY ONE INC.




                                                           INVOICE

                                          STAR UNIT       START         END                                                             CUST TRAILER
ITEM DESCRIPTION                           NUMBER         DATE          DATE       QUANTITY               RATE        EXTENSION         UNIT NUMBER


   Labor Charges        0.00         Lease/Rent Charges           14,532.32              TAXABLE SUB TOTAL                     0.00
    Parts Charges       0.00            Mileage Charges                0.00                      SALES TAX                     0.00
    Tires Charges       0.00              Other Charges                0.00          NON-TAXABLE SUB TOTAL                14,532.32

                                                                                                     TOTAL DUE            14,532.32




                                                                                             PAYMENTS / CREDITS                0.00


                                                                                                  BALANCE DUE             14,532.32

                                 TERMS: Net 20 Days   Please Pay BALANCE DUE by 01/21/2020




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 5

Please remit to:                                                                                       Invoice No :     1693599 - 8
                                                                                                       Invoice Date :   3/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   3/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     3/1/2020     3/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     3/1/2020     3/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     3/1/2020     3/31/2020   31 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     3/1/2020     3/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ530 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01                     SA540
                                          VIN:    LJRC41263H1001392
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ531 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01                     SA541
                                          VIN:    LJRC41262H1001397
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ532 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01                     SA539
                                          VIN:    LJRC41269H1001400
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ533 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ534 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01                     SA538
                                          VIN:    LJRC41268H1001422
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ537 3/1/2020         3/31/2020   31 DAYS    328.0100 MO            328.01                     SA536
                                          VIN:    LJRC41264H1001448
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 5

Please remit to:                                                                   Invoice No :   1693599 - 8
Star Leasing Company                                                               Invoice Date : 3/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  1702CWQ594 3/1/2020         3/31/2020   31 DAYS    328.0100 MO          328.01
                             VIN:    LJRC41262H1001402
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ595 3/1/2020         3/31/2020   31 DAYS    328.0100 MO          328.01               SA545
                             VIN:    LJRC41264H1001417
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ596 3/1/2020         3/31/2020   31 DAYS    328.0100 MO          328.01               SA544
                             VIN:    LJRC41262H1001433
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ597 3/1/2020         3/31/2020   31 DAYS    328.0100 MO          328.01               SA546
                             VIN:    LJRC41269H1001445
                             Year:   2017       Make: CIMC

40' CHASSIS   LA18           17402CQ194       3/1/2020   3/31/2020   31 DAYS    228.0000 MO          228.00                LA18
                             VIN:    LJRC41267H1043984
                             Year:   2017       Make: CIMC

40' CHASSIS   LA26           17402CQ195       3/1/2020   3/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41269H1043985
                             Year:   2017       Make: CIMC

40' CHASSIS   LA21           17402CQ200       3/1/2020   3/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044553
                             Year:   2017       Make: CIMC

40' CHASSIS   LA22           17402CQ209       3/1/2020   3/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044567
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ741       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA549
                             VIN:    LJRC41261H1001438
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ742       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA548
                             VIN:    LJRC41265H1001443
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ743       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA554
                             VIN:    LJRC41268H1001971
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ744       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA553
                             VIN:    LJRC4126XH1001972
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ745       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA550
                             VIN:    LJRC41267H1015862
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ746       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA547
                             VIN:    LJRC4126XH1015869
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 3 of 5

Please remit to:                                                                   Invoice No :   1693599 - 8
Star Leasing Company                                                               Invoice Date : 3/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  17402CQ747       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00               SA551
                             VIN:    LJRC41263H1015891
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ748       3/1/2020   3/31/2020   31 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 101       17402CQ795       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 101
                             VIN:    LJRC41262H1033203
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 102       17402CQ796       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 103       17402CQ797       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 103
                             VIN:    LJRC41266H1033205
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 104       17402CQ798       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 105       17402CQ799       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 106       17402CQ800       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 107       17402CQ801       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 107
                             VIN:    LJRC41263H1033209
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 108       17402CQ802       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 109       17402CQ803       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 110       17402CQ804       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 111       17402CQ805       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 111
                             VIN:    LJRC41265H1033213
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 113       17402CQ807       3/1/2020   3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 113
                             VIN:    LJRC41269H1033215
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 4 of 5

Please remit to:                                                                   Invoice No :   1693599 - 8
Star Leasing Company                                                               Invoice Date : 3/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS   CITY 114       17402CQ808     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 117       17402CQ947     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 117
                             VIN:    LJRC41267H1042351
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 118       17402CQ948     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 118
                             VIN:    LJRC41269H1042352
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 119       17402CQ951     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 119
                             VIN:    LJRC41269H1042366
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 124       17402CQ953     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 124
                             VIN:    LJRC41265H1043157
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 122       17402CQ955     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00           CITY 122
                             VIN:    LJRC41269H1043159
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 123       17402CQ957     3/1/2020     3/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1043173
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q885      3/1/2020     3/31/2020   31 DAYS    301.0000 MO          301.00               TA102
                             VIN:    LJRC43264H1030315
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q886      3/1/2020     3/31/2020   31 DAYS    301.0000 MO          301.00               TA101
                             VIN:    LJRC43262H1030328
                             Year:   2017     Make: CIMC
                                                                                                                                          Page 5 of 5

Please remit to:                                                                                           Invoice No :   1693599 - 8
Star Leasing Company                                                                                       Invoice Date : 3/1/2020
PO Box 76100                                                                                               Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                           MONSEY ONE INC.




                                                           INVOICE

                                          STAR UNIT       START         END                                                             CUST TRAILER
ITEM DESCRIPTION                           NUMBER         DATE          DATE       QUANTITY               RATE        EXTENSION         UNIT NUMBER


   Labor Charges        0.00         Lease/Rent Charges           14,532.32              TAXABLE SUB TOTAL                     0.00
    Parts Charges       0.00            Mileage Charges                0.00                      SALES TAX                     0.00
    Tires Charges       0.00              Other Charges                0.00          NON-TAXABLE SUB TOTAL                14,532.32

                                                                                                     TOTAL DUE            14,532.32




                                                                                             PAYMENTS / CREDITS                0.00


                                                                                                  BALANCE DUE             14,532.32

                                 TERMS: Net 20 Days   Please Pay BALANCE DUE by 02/21/2020




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 5

Please remit to:                                                                                       Invoice No :     1701419 - 7
                                                                                                       Invoice Date :   4/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   4/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     4/1/2020     4/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     4/1/2020     4/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     4/1/2020     4/30/2020   30 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     4/1/2020     4/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ530 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01                     SA540
                                          VIN:    LJRC41263H1001392
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ531 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01                     SA541
                                          VIN:    LJRC41262H1001397
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ532 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01                     SA539
                                          VIN:    LJRC41269H1001400
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ533 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ534 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01                     SA538
                                          VIN:    LJRC41268H1001422
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ537 4/1/2020         4/30/2020   30 DAYS    328.0100 MO            328.01                     SA536
                                          VIN:    LJRC41264H1001448
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 5

Please remit to:                                                                   Invoice No :   1701419 - 7
Star Leasing Company                                                               Invoice Date : 4/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  1702CWQ594 4/1/2020         4/30/2020   30 DAYS    328.0100 MO          328.01
                             VIN:    LJRC41262H1001402
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ595 4/1/2020         4/30/2020   30 DAYS    328.0100 MO          328.01               SA545
                             VIN:    LJRC41264H1001417
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ596 4/1/2020         4/30/2020   30 DAYS    328.0100 MO          328.01               SA544
                             VIN:    LJRC41262H1001433
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ597 4/1/2020         4/30/2020   30 DAYS    328.0100 MO          328.01               SA546
                             VIN:    LJRC41269H1001445
                             Year:   2017       Make: CIMC

40' CHASSIS   LA18           17402CQ194       4/1/2020   4/30/2020   30 DAYS    228.0000 MO          228.00                LA18
                             VIN:    LJRC41267H1043984
                             Year:   2017       Make: CIMC

40' CHASSIS   LA26           17402CQ195       4/1/2020   4/30/2020   30 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41269H1043985
                             Year:   2017       Make: CIMC

40' CHASSIS   LA21           17402CQ200       4/1/2020   4/30/2020   30 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044553
                             Year:   2017       Make: CIMC

40' CHASSIS   LA22           17402CQ209       4/1/2020   4/30/2020   30 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044567
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ741       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA549
                             VIN:    LJRC41261H1001438
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ742       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA548
                             VIN:    LJRC41265H1001443
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ743       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA554
                             VIN:    LJRC41268H1001971
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ744       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA553
                             VIN:    LJRC4126XH1001972
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ745       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA550
                             VIN:    LJRC41267H1015862
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ746       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA547
                             VIN:    LJRC4126XH1015869
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 3 of 5

Please remit to:                                                                   Invoice No :   1701419 - 7
Star Leasing Company                                                               Invoice Date : 4/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  17402CQ747       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00               SA551
                             VIN:    LJRC41263H1015891
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ748       4/1/2020   4/30/2020   30 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 101       17402CQ795       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 101
                             VIN:    LJRC41262H1033203
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 102       17402CQ796       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 103       17402CQ797       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 103
                             VIN:    LJRC41266H1033205
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 104       17402CQ798       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 105       17402CQ799       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 106       17402CQ800       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 107       17402CQ801       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 107
                             VIN:    LJRC41263H1033209
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 108       17402CQ802       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 109       17402CQ803       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 110       17402CQ804       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 111       17402CQ805       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 111
                             VIN:    LJRC41265H1033213
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 113       17402CQ807       4/1/2020   4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 113
                             VIN:    LJRC41269H1033215
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 4 of 5

Please remit to:                                                                   Invoice No :   1701419 - 7
Star Leasing Company                                                               Invoice Date : 4/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS   CITY 114       17402CQ808     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 117       17402CQ947     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 117
                             VIN:    LJRC41267H1042351
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 118       17402CQ948     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 118
                             VIN:    LJRC41269H1042352
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 119       17402CQ951     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 119
                             VIN:    LJRC41269H1042366
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 124       17402CQ953     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 124
                             VIN:    LJRC41265H1043157
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 122       17402CQ955     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00           CITY 122
                             VIN:    LJRC41269H1043159
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 123       17402CQ957     4/1/2020     4/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1043173
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q885      4/1/2020     4/30/2020   30 DAYS    301.0000 MO          301.00               TA102
                             VIN:    LJRC43264H1030315
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q886      4/1/2020     4/30/2020   30 DAYS    301.0000 MO          301.00               TA101
                             VIN:    LJRC43262H1030328
                             Year:   2017     Make: CIMC
                                                                                                                                          Page 5 of 5

Please remit to:                                                                                           Invoice No :   1701419 - 7
Star Leasing Company                                                                                       Invoice Date : 4/1/2020
PO Box 76100                                                                                               Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                           MONSEY ONE INC.




                                                           INVOICE

                                          STAR UNIT       START         END                                                             CUST TRAILER
ITEM DESCRIPTION                           NUMBER         DATE          DATE       QUANTITY               RATE        EXTENSION         UNIT NUMBER


   Labor Charges        0.00         Lease/Rent Charges           14,532.32              TAXABLE SUB TOTAL                     0.00
    Parts Charges       0.00            Mileage Charges                0.00                      SALES TAX                     0.00
    Tires Charges       0.00              Other Charges                0.00          NON-TAXABLE SUB TOTAL                14,532.32

                                                                                                     TOTAL DUE            14,532.32




                                                                                             PAYMENTS / CREDITS                0.00


                                                                                                  BALANCE DUE             14,532.32

                                 TERMS: Net 20 Days   Please Pay BALANCE DUE by 03/21/2020




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 5

Please remit to:                                                                                       Invoice No :     1707111 - 5
                                                                                                       Invoice Date :   5/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   5/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     5/1/2020     5/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     5/1/2020     5/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     5/1/2020     5/31/2020   31 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     5/1/2020     5/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ530 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01                     SA540
                                          VIN:    LJRC41263H1001392
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ531 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01                     SA541
                                          VIN:    LJRC41262H1001397
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ532 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01                     SA539
                                          VIN:    LJRC41269H1001400
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ533 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ534 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01                     SA538
                                          VIN:    LJRC41268H1001422
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ537 5/1/2020         5/31/2020   31 DAYS    328.0100 MO            328.01                     SA536
                                          VIN:    LJRC41264H1001448
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 5

Please remit to:                                                                   Invoice No :   1707111 - 5
Star Leasing Company                                                               Invoice Date : 5/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  1702CWQ594 5/1/2020         5/31/2020   31 DAYS    328.0100 MO          328.01
                             VIN:    LJRC41262H1001402
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ595 5/1/2020         5/31/2020   31 DAYS    328.0100 MO          328.01               SA545
                             VIN:    LJRC41264H1001417
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ596 5/1/2020         5/31/2020   31 DAYS    328.0100 MO          328.01               SA544
                             VIN:    LJRC41262H1001433
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ597 5/1/2020         5/31/2020   31 DAYS    328.0100 MO          328.01               SA546
                             VIN:    LJRC41269H1001445
                             Year:   2017       Make: CIMC

40' CHASSIS   LA18           17402CQ194       5/1/2020   5/31/2020   31 DAYS    228.0000 MO          228.00                LA18
                             VIN:    LJRC41267H1043984
                             Year:   2017       Make: CIMC

40' CHASSIS   LA26           17402CQ195       5/1/2020   5/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41269H1043985
                             Year:   2017       Make: CIMC

40' CHASSIS   LA21           17402CQ200       5/1/2020   5/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044553
                             Year:   2017       Make: CIMC

40' CHASSIS   LA22           17402CQ209       5/1/2020   5/31/2020   31 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044567
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ741       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA549
                             VIN:    LJRC41261H1001438
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ742       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA548
                             VIN:    LJRC41265H1001443
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ743       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA554
                             VIN:    LJRC41268H1001971
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ744       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA553
                             VIN:    LJRC4126XH1001972
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ745       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA550
                             VIN:    LJRC41267H1015862
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ746       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA547
                             VIN:    LJRC4126XH1015869
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 3 of 5

Please remit to:                                                                   Invoice No :   1707111 - 5
Star Leasing Company                                                               Invoice Date : 5/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  17402CQ747       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00               SA551
                             VIN:    LJRC41263H1015891
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ748       5/1/2020   5/31/2020   31 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 101       17402CQ795       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 101
                             VIN:    LJRC41262H1033203
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 102       17402CQ796       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 103       17402CQ797       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 103
                             VIN:    LJRC41266H1033205
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 104       17402CQ798       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 105       17402CQ799       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 106       17402CQ800       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 107       17402CQ801       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 107
                             VIN:    LJRC41263H1033209
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 108       17402CQ802       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 109       17402CQ803       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 110       17402CQ804       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 111       17402CQ805       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 111
                             VIN:    LJRC41265H1033213
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 113       17402CQ807       5/1/2020   5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 113
                             VIN:    LJRC41269H1033215
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 4 of 5

Please remit to:                                                                   Invoice No :   1707111 - 5
Star Leasing Company                                                               Invoice Date : 5/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS   CITY 114       17402CQ808     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 117       17402CQ947     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 117
                             VIN:    LJRC41267H1042351
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 118       17402CQ948     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 118
                             VIN:    LJRC41269H1042352
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 119       17402CQ951     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 119
                             VIN:    LJRC41269H1042366
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 124       17402CQ953     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 124
                             VIN:    LJRC41265H1043157
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 122       17402CQ955     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00           CITY 122
                             VIN:    LJRC41269H1043159
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 123       17402CQ957     5/1/2020     5/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1043173
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q885      5/1/2020     5/31/2020   31 DAYS    301.0000 MO          301.00               TA102
                             VIN:    LJRC43264H1030315
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q886      5/1/2020     5/31/2020   31 DAYS    301.0000 MO          301.00               TA101
                             VIN:    LJRC43262H1030328
                             Year:   2017     Make: CIMC
                                                                                                                                          Page 5 of 5

Please remit to:                                                                                           Invoice No :   1707111 - 5
Star Leasing Company                                                                                       Invoice Date : 5/1/2020
PO Box 76100                                                                                               Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                           MONSEY ONE INC.




                                                           INVOICE

                                          STAR UNIT       START         END                                                             CUST TRAILER
ITEM DESCRIPTION                           NUMBER         DATE          DATE       QUANTITY               RATE        EXTENSION         UNIT NUMBER


   Labor Charges        0.00         Lease/Rent Charges           14,532.32              TAXABLE SUB TOTAL                     0.00
    Parts Charges       0.00            Mileage Charges                0.00                      SALES TAX                     0.00
    Tires Charges       0.00              Other Charges                0.00          NON-TAXABLE SUB TOTAL                14,532.32

                                                                                                     TOTAL DUE            14,532.32




                                                                                             PAYMENTS / CREDITS                0.00


                                                                                                  BALANCE DUE             14,532.32

                                 TERMS: Net 20 Days   Please Pay BALANCE DUE by 04/21/2020




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 5

Please remit to:                                                                                       Invoice No :     1712770 - 7
                                                                                                       Invoice Date :   6/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   6/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     6/1/2020     6/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     6/1/2020     6/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     6/1/2020     6/30/2020   30 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     6/1/2020     6/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ530 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01                     SA540
                                          VIN:    LJRC41263H1001392
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ531 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01                     SA541
                                          VIN:    LJRC41262H1001397
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ532 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01                     SA539
                                          VIN:    LJRC41269H1001400
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ533 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ534 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01                     SA538
                                          VIN:    LJRC41268H1001422
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ537 6/1/2020         6/30/2020   30 DAYS    328.0100 MO            328.01                     SA536
                                          VIN:    LJRC41264H1001448
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 5

Please remit to:                                                                   Invoice No :   1712770 - 7
Star Leasing Company                                                               Invoice Date : 6/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  1702CWQ594 6/1/2020         6/30/2020   30 DAYS    328.0100 MO          328.01
                             VIN:    LJRC41262H1001402
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ595 6/1/2020         6/30/2020   30 DAYS    328.0100 MO          328.01               SA545
                             VIN:    LJRC41264H1001417
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ596 6/1/2020         6/30/2020   30 DAYS    328.0100 MO          328.01               SA544
                             VIN:    LJRC41262H1001433
                             Year:   2017       Make: CIMC

40' CHASSIS                  1702CWQ597 6/1/2020         6/30/2020   30 DAYS    328.0100 MO          328.01               SA546
                             VIN:    LJRC41269H1001445
                             Year:   2017       Make: CIMC

40' CHASSIS   LA18           17402CQ194       6/1/2020   6/30/2020   30 DAYS    228.0000 MO          228.00                LA18
                             VIN:    LJRC41267H1043984
                             Year:   2017       Make: CIMC

40' CHASSIS   LA26           17402CQ195       6/1/2020   6/30/2020   30 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41269H1043985
                             Year:   2017       Make: CIMC

40' CHASSIS   LA21           17402CQ200       6/1/2020   6/30/2020   30 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044553
                             Year:   2017       Make: CIMC

40' CHASSIS   LA22           17402CQ209       6/1/2020   6/30/2020   30 DAYS    228.0000 MO          228.00
                             VIN:    LJRC41267H1044567
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ741       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA549
                             VIN:    LJRC41261H1001438
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ742       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA548
                             VIN:    LJRC41265H1001443
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ743       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA554
                             VIN:    LJRC41268H1001971
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ744       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA553
                             VIN:    LJRC4126XH1001972
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ745       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA550
                             VIN:    LJRC41267H1015862
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ746       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA547
                             VIN:    LJRC4126XH1015869
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 3 of 5

Please remit to:                                                                   Invoice No :   1712770 - 7
Star Leasing Company                                                               Invoice Date : 6/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                                INVOICE

                             STAR UNIT          START        END                                                CUST TRAILER
ITEM DESCRIPTION              NUMBER            DATE         DATE    QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                  CONTINUED
40' CHASSIS                  17402CQ747       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00               SA551
                             VIN:    LJRC41263H1015891
                             Year:   2017       Make: CIMC

40' CHASSIS                  17402CQ748       6/1/2020   6/30/2020   30 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 101       17402CQ795       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 101
                             VIN:    LJRC41262H1033203
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 102       17402CQ796       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 103       17402CQ797       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 103
                             VIN:    LJRC41266H1033205
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 104       17402CQ798       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 105       17402CQ799       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 106       17402CQ800       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 107       17402CQ801       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 107
                             VIN:    LJRC41263H1033209
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 108       17402CQ802       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 109       17402CQ803       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 110       17402CQ804       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 111       17402CQ805       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 111
                             VIN:    LJRC41265H1033213
                             Year:   2017       Make: CIMC

40' CHASSIS   CITY 113       17402CQ807       6/1/2020   6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 113
                             VIN:    LJRC41269H1033215
                             Year:   2017       Make: CIMC


                                            CONTINUED ON NEXT PAGE
                                                                                                                  Page 4 of 5

Please remit to:                                                                   Invoice No :   1712770 - 7
Star Leasing Company                                                               Invoice Date : 6/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS   CITY 114       17402CQ808     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 117       17402CQ947     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 117
                             VIN:    LJRC41267H1042351
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 118       17402CQ948     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 118
                             VIN:    LJRC41269H1042352
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 119       17402CQ951     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 119
                             VIN:    LJRC41269H1042366
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 124       17402CQ953     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 124
                             VIN:    LJRC41265H1043157
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 122       17402CQ955     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00           CITY 122
                             VIN:    LJRC41269H1043159
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 123       17402CQ957     6/1/2020     6/30/2020   30 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1043173
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q885      6/1/2020     6/30/2020   30 DAYS    301.0000 MO          301.00               TA102
                             VIN:    LJRC43264H1030315
                             Year:   2017     Make: CIMC

43' CHASSIS                  17432Q886      6/1/2020     6/30/2020   30 DAYS    301.0000 MO          301.00               TA101
                             VIN:    LJRC43262H1030328
                             Year:   2017     Make: CIMC
                                                                                                                                          Page 5 of 5

Please remit to:                                                                                           Invoice No :   1712770 - 7
Star Leasing Company                                                                                       Invoice Date : 6/1/2020
PO Box 76100                                                                                               Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                           MONSEY ONE INC.




                                                           INVOICE

                                          STAR UNIT       START         END                                                             CUST TRAILER
ITEM DESCRIPTION                           NUMBER         DATE          DATE       QUANTITY               RATE        EXTENSION         UNIT NUMBER


   Labor Charges        0.00         Lease/Rent Charges           14,532.32              TAXABLE SUB TOTAL                     0.00
    Parts Charges       0.00            Mileage Charges                0.00                      SALES TAX                     0.00
    Tires Charges       0.00              Other Charges                0.00          NON-TAXABLE SUB TOTAL                14,532.32

                                                                                                     TOTAL DUE            14,532.32




                                                                                             PAYMENTS / CREDITS                0.00


                                                                                                  BALANCE DUE             14,532.32

                                 TERMS: Net 20 Days   Please Pay BALANCE DUE by 05/21/2020




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 3

Please remit to:                                                                                       Invoice No :     1718484 - 1
                                                                                                       Invoice Date :   7/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   7/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     7/1/2020     7/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     7/1/2020     7/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     7/1/2020     7/31/2020   31 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     7/1/2020     7/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ533 7/1/2020         7/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 7/1/2020         7/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 7/1/2020         7/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ594 7/1/2020         7/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41262H1001402
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ596 7/1/2020         7/31/2020   31 DAYS    328.0100 MO            328.01                     SA544
                                          VIN:    LJRC41262H1001433
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA26                        17402CQ195     7/1/2020     7/31/2020   31 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41269H1043985
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA21                        17402CQ200     7/1/2020     7/31/2020   31 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41267H1044553
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA22                        17402CQ209     7/1/2020     7/31/2020   31 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41267H1044567
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 3

Please remit to:                                                                   Invoice No :   1718484 - 1
Star Leasing Company                                                               Invoice Date : 7/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS                  17402CQ748     7/1/2020     7/31/2020   31 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 102       17402CQ796     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 104       17402CQ798     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 105       17402CQ799     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 106       17402CQ800     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 108       17402CQ802     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 109       17402CQ803     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 110       17402CQ804     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 114       17402CQ808     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     7/1/2020     7/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC
                                                                                                                                               Page 3 of 3

Please remit to:                                                                                                Invoice No :   1718484 - 1
Star Leasing Company                                                                                            Invoice Date : 7/1/2020
PO Box 76100                                                                                                    Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                                MONSEY ONE INC.




                                                                INVOICE

                                               STAR UNIT        START          END                                                           CUST TRAILER
ITEM DESCRIPTION                                NUMBER          DATE           DATE      QUANTITY              RATE        EXTENSION         UNIT NUMBER

40' CHASSIS   CITY 123                         17402CQ957      7/1/2020      7/31/2020   31 DAYS            216.0000 MO           216.00
                                               VIN:    LJRC41263H1043173
                                               Year:   2017     Make: CIMC


    Labor Charges            0.00         Lease/Rent Charges              7,034.25            TAXABLE SUB TOTAL                    0.00
     Parts Charges           0.00            Mileage Charges                  0.00                    SALES TAX                    0.00
     Tires Charges           0.00              Other Charges                  0.00        NON-TAXABLE SUB TOTAL                7,034.25

                                                                                                          TOTAL DUE            7,034.25




                                                                                                  PAYMENTS / CREDITS               0.00

                                                                                                       BALANCE DUE             7,034.25

                                      TERMS: Net 20 Days   Please Pay BALANCE DUE by 06/21/2020




                         Your Trailer Rental, Leasing, Sales & Service Headquarters
                          Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 3

Please remit to:                                                                                       Invoice No :     1724858 - 7
                                                                                                       Invoice Date :   8/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   8/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     8/1/2020     8/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     8/1/2020     8/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ540     8/1/2020     8/31/2020   31 DAYS    342.5500 MO            342.55                     TA530
                                          VIN:    LJRC41372G1013605
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     8/1/2020     8/31/2020   31 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ533 8/1/2020         8/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 8/1/2020         8/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 8/1/2020         8/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ594 8/1/2020         8/31/2020   31 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41262H1001402
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ596 8/1/2020         8/31/2020   31 DAYS    328.0100 MO            328.01                     SA544
                                          VIN:    LJRC41262H1001433
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA26                        17402CQ195     8/1/2020     8/31/2020   31 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41269H1043985
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA21                        17402CQ200     8/1/2020     8/31/2020   31 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41267H1044553
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA22                        17402CQ209     8/1/2020     8/31/2020   31 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41267H1044567
                                          Year:   2017     Make: CIMC
                                                                                                                  Page 2 of 3

Please remit to:                                                                   Invoice No :   1724858 - 7
Star Leasing Company                                                               Invoice Date : 8/1/2020
PO Box 76100                                                                       Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                   MONSEY ONE INC.




                                             INVOICE

                             STAR UNIT       START         END                                                  CUST TRAILER
ITEM DESCRIPTION              NUMBER         DATE          DATE      QUANTITY      RATE       EXTENSION         UNIT NUMBER

                                                CONTINUED
40' CHASSIS                  17402CQ748     8/1/2020     8/31/2020   31 DAYS    316.0000 MO          316.00
                             VIN:    LJRC41266H1015903
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 102       17402CQ796     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1033204
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 104       17402CQ798     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1033206
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 105       17402CQ799     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033207
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 106       17402CQ800     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1033208
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 108       17402CQ802     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC4126XH1033210
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 109       17402CQ803     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00           CITY 109
                             VIN:    LJRC41261H1033211
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 110       17402CQ804     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41263H1033212
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 114       17402CQ808     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41260H1033216
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 115       17402CQ809     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00           CITY 115
                             VIN:    LJRC41262H1033217
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 116       17402CQ949     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41261H1042359
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 120       17402CQ952     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41264H1042369
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 125       17402CQ954     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41267H1043158
                             Year:   2017     Make: CIMC

40' CHASSIS   CITY 121       17402CQ956     8/1/2020     8/31/2020   31 DAYS    216.0000 MO          216.00
                             VIN:    LJRC41268H1043167
                             Year:   2017     Make: CIMC
                                                                                                                                               Page 3 of 3

Please remit to:                                                                                                Invoice No :   1724858 - 7
Star Leasing Company                                                                                            Invoice Date : 8/1/2020
PO Box 76100                                                                                                    Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                                MONSEY ONE INC.




                                                                INVOICE

                                               STAR UNIT        START          END                                                           CUST TRAILER
ITEM DESCRIPTION                                NUMBER          DATE           DATE      QUANTITY              RATE        EXTENSION         UNIT NUMBER

40' CHASSIS   CITY 123                         17402CQ957      8/1/2020      8/31/2020   31 DAYS            216.0000 MO           216.00
                                               VIN:    LJRC41263H1043173
                                               Year:   2017     Make: CIMC


    Labor Charges            0.00         Lease/Rent Charges              7,034.25            TAXABLE SUB TOTAL                    0.00
     Parts Charges           0.00            Mileage Charges                  0.00                    SALES TAX                    0.00
     Tires Charges           0.00              Other Charges                  0.00        NON-TAXABLE SUB TOTAL                7,034.25

                                                                                                          TOTAL DUE            7,034.25




                                                                                                  PAYMENTS / CREDITS               0.00

                                                                                                       BALANCE DUE             7,034.25

                                      TERMS: Net 20 Days   Please Pay BALANCE DUE by 07/21/2020




                         Your Trailer Rental, Leasing, Sales & Service Headquarters
                          Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                    Page 1 of 3

Please remit to:                                                                                       Invoice No :     1731012 - 5
                                                                                                       Invoice Date :   9/1/2020
Star Leasing Company
PO Box 76100                                                                                           Due Date     :   9/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                       For questions regarding an
                                                                                                       Invoice please contact:
                                                                                                       Star Leasing Co.

                                                                                                       at 440-232-4888


                                                          INVOICE
  MO6379                                                     MONTHLY                                  VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                               Our web site is a convenient way to
                                                                                                check your account, get copies of
  32 BESEN PARKWAY                                                                              invoices and trailer registrations or to
                                                                                                make payments.
  MONSEY                     NY   10952


                                          STAR UNIT       START         END                                                    CUST TRAILER
ITEM DESCRIPTION                           NUMBER          DATE         DATE      QUANTITY      RATE           EXTENSION       UNIT NUMBER

40' CHASSIS                               16403CQ538     9/1/2020     9/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013574
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ539     9/1/2020     9/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41373G1013578
                                          Year:   2016     Make: CIMC

40' CHASSIS                               16403CQ541     9/1/2020     9/30/2020   30 DAYS    342.5500 MO            342.55
                                          VIN:    LJRC41376G1013610
                                          Year:   2016     Make: CIMC

40' CHASSIS                               1702CWQ533 9/1/2020         9/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41260H1001401
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ535 9/1/2020         9/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41261H1001441
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ536 9/1/2020         9/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41263H1001442
                                          Year:   2017     Make: CIMC

40' CHASSIS                               1702CWQ594 9/1/2020         9/30/2020   30 DAYS    328.0100 MO            328.01
                                          VIN:    LJRC41262H1001402
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA26                        17402CQ195     9/1/2020     9/30/2020   30 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41269H1043985
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA21                        17402CQ200     9/1/2020     9/30/2020   30 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41267H1044553
                                          Year:   2017     Make: CIMC

40' CHASSIS   LA22                        17402CQ209     9/1/2020     9/30/2020   30 DAYS    228.0000 MO            228.00
                                          VIN:    LJRC41267H1044567
                                          Year:   2017     Make: CIMC

40' CHASSIS                               17402CQ748     9/1/2020     9/30/2020   30 DAYS    316.0000 MO            316.00
                                          VIN:    LJRC41266H1015903
                                          Year:   2017     Make: CIMC

40' CHASSIS   CITY 102                    17402CQ796     9/1/2020     9/30/2020   30 DAYS    216.0000 MO            216.00
                                          VIN:    LJRC41264H1033204
                                          Year:   2017     Make: CIMC
                                                                                                                                 Page 2 of 3

Please remit to:                                                                                  Invoice No :   1731012 - 5
Star Leasing Company                                                                              Invoice Date : 9/1/2020
PO Box 76100                                                                                      Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                  MONSEY ONE INC.




                                                      INVOICE

                                    STAR UNIT         START          END                                                       CUST TRAILER
ITEM DESCRIPTION                     NUMBER           DATE           DATE      QUANTITY          RATE        EXTENSION         UNIT NUMBER

                                                         CONTINUED
40' CHASSIS   CITY 104              17402CQ798       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41268H1033206
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 105              17402CQ799       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC4126XH1033207
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 106              17402CQ800       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41261H1033208
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 108              17402CQ802       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC4126XH1033210
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 110              17402CQ804       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41263H1033212
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 114              17402CQ808       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41260H1033216
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 116              17402CQ949       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41261H1042359
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 120              17402CQ952       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41264H1042369
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 125              17402CQ954       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41267H1043158
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 121              17402CQ956       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41268H1043167
                                    Year:   2017      Make: CIMC

40' CHASSIS   CITY 123              17402CQ957       9/1/2020      9/30/2020   30 DAYS        216.0000 MO           216.00
                                    VIN:    LJRC41263H1043173
                                    Year:   2017      Make: CIMC


    Labor Charges        0.00   Lease/Rent Charges              5,931.69            TAXABLE SUB TOTAL                0.00
     Parts Charges       0.00      Mileage Charges                  0.00                    SALES TAX                0.00
     Tires Charges       0.00        Other Charges                  0.00        NON-TAXABLE SUB TOTAL            5,931.69

                                                                                            TOTAL DUE            5,931.69




                                                                                    PAYMENTS / CREDITS               0.00

                                                                                          BALANCE DUE            5,931.69
                                                                                                                            Page 3 of 3

Please remit to:                                                                             Invoice No :   1731012 - 5
Star Leasing Company                                                                         Invoice Date : 9/1/2020
PO Box 76100                                                                                 Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                             MONSEY ONE INC.




                                                          INVOICE

                                         STAR UNIT       START        END                                                 CUST TRAILER
ITEM DESCRIPTION                          NUMBER         DATE         DATE        QUANTITY   RATE       EXTENSION         UNIT NUMBER


                                TERMS: Net 20 Days   Please Pay BALANCE DUE by 08/21/2020




                   Your Trailer Rental, Leasing, Sales & Service Headquarters
                    Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                          Page 1 of 4

Please remit to:                                                                                             Invoice No :     1733203 - 0
                                                                                                             Invoice Date :   9/1/2020
Star Leasing Company
PO Box 76100                                                                                                 Due Date     :   9/21/2020          E

Cleveland, Ohio 44101-4755
                                                                                                             For questions regarding an
                                                                                                             Invoice please contact:
                                                                                                             Star Leasing Co.

                                                                                                             at 440-232-4888


                                                              INVOICE
  MO6379                                                          MANUAL                                    VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                     Our web site is a convenient way to
                                                                                                      check your account, get copies of
  32 BESEN PARKWAY                                                                                    invoices and trailer registrations or to
                                                                                                      make payments.
  MONSEY                         NY   10952


                                              STAR UNIT       START         END                                                      CUST TRAILER
ITEM DESCRIPTION                               NUMBER          DATE         DATE      QUANTITY       RATE            EXTENSION       UNIT NUMBER

POST PETITION - TERMINATION CREDIT            16403CQ540     9/1/2020     9/30/2020      1       -360.3800               -360.38                     TA530
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41372G1013605
                                              Year:   2016     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ530 9/1/2020         9/30/2020      1       -420.8300               -420.83                     SA540
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41263H1001392
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ531 9/1/2020         9/30/2020      1       -420.8300               -420.83                     SA541
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41262H1001397
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ532 9/1/2020         9/30/2020      1       -420.8300               -420.83                     SA539
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41269H1001400
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ534 9/1/2020         9/30/2020      1       -420.8300               -420.83                     SA538
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41268H1001422
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ537 9/1/2020         9/30/2020      1       -377.6700               -377.67                     SA536
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41264H1001448
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ595 9/1/2020         9/30/2020      1       -463.9900               -463.99                     SA545
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41264H1001417
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ596 9/1/2020         9/30/2020      1       -345.0800               -345.08                     SA544
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41262H1001433
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            1702CWQ597 9/1/2020         9/30/2020      1       -463.9900               -463.99                     SA546
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41269H1001445
                                              Year:   2017     Make: CIMC


POST PETITION - TERMINATION CREDIT            17402CQ194     9/1/2020     9/30/2020      1       -164.9100               -164.91                      LA18
BANKRUPTCY PROCEEDINGS                        VIN:    LJRC41267H1043984
                                              Year:   2017     Make: CIMC
                                                                                                                            Page 2 of 4

Please remit to:                                                                             Invoice No :   1733203 - 0
Star Leasing Company                                                                         Invoice Date : 9/1/2020
PO Box 76100                                                                                 Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                             MONSEY ONE INC.




                                                        INVOICE

                                     STAR UNIT          START        END                                                  CUST TRAILER
ITEM DESCRIPTION                      NUMBER            DATE         DATE    QUANTITY       RATE        EXTENSION         UNIT NUMBER

                                                          CONTINUED
POST PETITION - TERMINATION CREDIT   17402CQ741       9/1/2020   9/30/2020      1       -446.7300             -446.73               SA549
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41261H1001438
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ742       9/1/2020   9/30/2020      1       -228.5600             -228.56               SA548
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41265H1001443
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ743       9/1/2020   9/30/2020      1       -228.5600             -228.56               SA554
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41268H1001971
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ744       9/1/2020   9/30/2020      1       -405.1700             -405.17               SA553
BANKRUPTCY PROCEEDINGS               VIN:    LJRC4126XH1001972
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ745       9/1/2020   9/30/2020      1       -405.1700             -405.17               SA550
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41267H1015862
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ746       9/1/2020   9/30/2020      1       -405.1700             -405.17               SA547
BANKRUPTCY PROCEEDINGS               VIN:    LJRC4126XH1015869
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ747       9/1/2020   9/30/2020      1       -228.5600             -228.56               SA551
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41263H1015891
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ795       9/1/2020   9/30/2020      1       -276.9500             -276.95           CITY 101
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41262H1033203
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ797       9/1/2020   9/30/2020      1       -248.5500             -248.55           CITY 103
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41266H1033205
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ801       9/1/2020   9/30/2020      1       -276.9500             -276.95           CITY 107
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41263H1033209
                                     Year:   2017       Make: CIMC


POST PETITION - TERMINATION CREDIT   17402CQ803       9/1/2020   9/30/2020      1       -227.2400             -227.24           CITY 109
BANKRUPTCY PROCEEDINGS               VIN:    LJRC41261H1033211
                                     Year:   2017       Make: CIMC




                                                    CONTINUED ON NEXT PAGE
                                                                                                                                       Page 3 of 4

Please remit to:                                                                                        Invoice No :   1733203 - 0
Star Leasing Company                                                                                    Invoice Date : 9/1/2020
PO Box 76100                                                                                            Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                        MONSEY ONE INC.




                                                           INVOICE

                                         STAR UNIT         START         END                                                         CUST TRAILER
ITEM DESCRIPTION                          NUMBER           DATE          DATE      QUANTITY            RATE        EXTENSION         UNIT NUMBER

                                                              CONTINUED
POST PETITION - TERMINATION CREDIT       17402CQ805       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 111
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41265H1033213
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ807       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 113
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41269H1033215
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ809       9/1/2020     9/30/2020      1            -227.2400             -227.24           CITY 115
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41262H1033217
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ947       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 117
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41267H1042351
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ948       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 118
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41269H1042352
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ951       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 119
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41269H1042366
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ953       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 124
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41265H1043157
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17402CQ955       9/1/2020     9/30/2020      1            -276.9500             -276.95           CITY 122
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC41269H1043159
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17432Q885        9/1/2020     9/30/2020      1              -9.9000               -9.90               TA102
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC43264H1030315
                                         Year:   2017      Make: CIMC


POST PETITION - TERMINATION CREDIT       17432Q886        9/1/2020     9/30/2020      1              -9.9000               -9.90               TA101
BANKRUPTCY PROCEEDINGS                   VIN:    LJRC43262H1030328
                                         Year:   2017      Make: CIMC



   Labor Charges            0.00     Lease/Rent Charges                 0.00            TAXABLE SUB TOTAL                  0.00
    Parts Charges           0.00        Mileage Charges                 0.00                    SALES TAX                   0.00
    Tires Charges           0.00          Other Charges            -9,422.64        NON-TAXABLE SUB TOTAL              -9,422.64

                                                                                              CREDIT BALANCE           -9,422.64
                                                                                                                                         Page 4 of 4

Please remit to:                                                                                          Invoice No :   1733203 - 0
Star Leasing Company                                                                                      Invoice Date : 9/1/2020
PO Box 76100                                                                                              Customer   : MO6379                E
Cleveland, Ohio 44101-4755
                                                                                                          MONSEY ONE INC.




                                                          INVOICE

                                         STAR UNIT       START        END                                                              CUST TRAILER
ITEM DESCRIPTION                          NUMBER         DATE         DATE        QUANTITY               RATE        EXTENSION         UNIT NUMBER




                                                                                            PAYMENTS / CREDITS               0.00


                                                                                               CREDIT BALANCE            -9,422.64

                                TERMS: Net 20 Days   Please Pay BALANCE DUE by 09/21/2020




                   Your Trailer Rental, Leasing, Sales & Service Headquarters
                    Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                 Page 1 of 1

Please remit to:                                                                                                   Invoice No :      1733440 - 3
                                                                                                                   Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                       Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                   For questions regarding an
                                                                                                                   Invoice please contact:
                                                                                                                   Star Leasing Co.

                                                                                                                   at 440-232-4888


                                                                      INVOICE
  MO6379                                                               CHARGEBACK                                 VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                           Our web site is a convenient way to
                                                                                                            check your account, get copies of
  32 BESEN PARKWAY                                                                                          invoices and trailer registrations or to
                                                                                                            make payments.
  MONSEY                            NY   10952


                                                     STAR UNIT                                                                              CUST TRAILER
ITEM DESCRIPTION                                      NUMBER                           QUANTITY            RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR               16403CQ540                           1              85.0000                    85.00                  TA530
TIRES, INSPECT BRAKES & HUB OIL, GREASE              VIN:    LJRC41372G1013605
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                     Year:   2016     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099598




REPLACE LFO-LFI-RRI-RIC-ROC                          16403CQ540                           1           1,387.5000              1,387.50                     TA530
TIRES - 2 LOW TREAD 3 DAMAGED                        VIN:    LJRC41372G1013605
Star Leasing PO#: 1099598
                                                     Year:   2016     Make: CIMC




REPLACE 7-WAY AND ELECTRICAL LINE                    16403CQ540                           1             165.3000                165.30                     TA530
Star Leasing PO#: 1099598                            VIN:    LJRC41372G1013605
                                                     Year:   2016     Make: CIMC



   Labor Charges            0.00                 Lease/Rent Charges             0.00        TAXABLE SUB TOTAL                       0.00
    Parts Charges           0.00                    Mileage Charges             0.00                SALES TAX                     0.00
    Tires Charges           0.00                      Other Charges         1,637.80    NON-TAXABLE SUB TOTAL                 1,637.80

                                                                                                      TOTAL DUE               1,637.80




                                                                                              PAYMENTS / CREDITS                    0.00

                                                                                                   BALANCE DUE                1,637.80




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                       Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733441 - 2
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ530                                   1                85.0000                    85.00                  SA540
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41263H1001392
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099602




REPLACE 7-WAY                                               1702CWQ530                                   1                65.7500                    65.75                  SA540
Star Leasing PO#: 1099602                                   VIN:    LJRC41263H1001392
                                                            Year:   2017     Make: CIMC


STRAIGHTEN BENT DOLLY LEG                                   1702CWQ530                                   1                80.0000                    80.00                  SA540
Star Leasing PO#: 1099602                                   VIN:    LJRC41263H1001392
                                                            Year:   2017     Make: CIMC


REPLACE LOF AND LIT TIRES                                   1702CWQ530                                   1               555.0000                555.00                     SA540
Star Leasing PO#: 1099602                                   VIN:    LJRC41263H1001392
                                                            Year:   2017     Make: CIMC


REPLACE INOP LIGHTS AND REPAIR                              1702CWQ530                                   1               267.7600                267.76                     SA540
WIRING                                                      VIN:    LJRC41263H1001392
Star Leasing PO#: 1099602
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                       0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          1,053.51            NON-TAXABLE SUB TOTAL                   1,053.51

                                                                                                                       TOTAL DUE               1,053.51




                                                                                                               PAYMENTS / CREDITS                    0.00


                                                                                                                    BALANCE DUE                1,053.51

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733442 - 1
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ531                                   1                85.0000                    85.00                  SA541
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41262H1001397
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099605




REPLACE LFO-LFI-RRI-TIRES                                   1702CWQ531                                   1               832.5000                832.50                     SA541
Star Leasing PO#: 1099605                                   VIN:    LJRC41262H1001397
                                                            Year:   2017     Make: CIMC


REPLACE REAR AXLE BRAKES                                    1702CWQ531                                   1               340.0000                340.00                     SA541
Star Leasing PO#: 1099605                                   VIN:    LJRC41262H1001397
                                                            Year:   2017     Make: CIMC


REPAIR ELECTRICAL TO LIGHTS                                 1702CWQ531                                   1               210.0600                210.06                     SA541
Star Leasing PO#: 1099605                                   VIN:    LJRC41262H1001397
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                       0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          1,467.56            NON-TAXABLE SUB TOTAL                   1,467.56

                                                                                                                       TOTAL DUE               1,467.56




                                                                                                               PAYMENTS / CREDITS                    0.00


                                                                                                                    BALANCE DUE                1,467.56

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733443 - 0
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ532                                   1                85.0000                    85.00                  SA539
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41269H1001400
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099608




REPLACE LRO-LRI-TIRES                                       1702CWQ532                                   1               555.0000                555.00                     SA539
Star Leasing PO#: 1099608                                   VIN:    LJRC41269H1001400
                                                            Year:   2017     Make: CIMC


REPAIR ELECTRCIAL AND REPLACE                               1702CWQ532                                   1               160.5600                160.56                     SA539
MUDFLAPS                                                    VIN:    LJRC41269H1001400
Star Leasing PO#: 1099608
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            800.56            NON-TAXABLE SUB TOTAL                    800.56

                                                                                                                       TOTAL DUE                800.56




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 800.56

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733444 - 9
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ534                                   1                85.0000                    85.00                  SA538
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41268H1001422
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099609




REPLACE LFO-LRO-LRI-RRO-RRI-                                1702CWQ534                                   1             1,387.5000              1,387.50                     SA538
TIRES-DAMAGED                                               VIN:    LJRC41268H1001422
Star Leasing PO#: 1099609
                                                            Year:   2017     Make: CIMC




REPLACE LEFT FRONT BRAKES                                   1702CWQ534                                   1               174.6000                174.60                     SA538
Star Leasing PO#: 1099609                                   VIN:    LJRC41268H1001422
                                                            Year:   2017     Make: CIMC


REPLACE 7-WAY, FLAPS,                                       1702CWQ534                                   1               222.1900                222.19                     SA538
Star Leasing PO#: 1099609                                   VIN:    LJRC41268H1001422
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          1,869.29            NON-TAXABLE SUB TOTAL                   1,869.29

                                                                                                                       TOTAL DUE               1,869.29




                                                                                                               PAYMENTS / CREDITS                    0.00


                                                                                                                    BALANCE DUE                1,869.29

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733445 - 8
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ537                                   1                85.0000                    85.00                  SA536
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41264H1001448
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099610




REPALCE LRO TIRE-                                           1702CWQ537                                   1               277.5000                277.50                     SA536
Star Leasing PO#: 1099610                                   VIN:    LJRC41264H1001448
                                                            Year:   2017     Make: CIMC


REPLACE 7-WAY, REPLACE ABS LIGHT                            1702CWQ537                                   1               247.0600                247.06                     SA536
AND OTHER LIGHTS                                            VIN:    LJRC41264H1001448
Star Leasing PO#: 1099610
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            609.56            NON-TAXABLE SUB TOTAL                    609.56

                                                                                                                       TOTAL DUE                609.56




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 609.56

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733446 - 7
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ595                                   1                85.0000                    85.00                  SA545
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41264H1001417
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099611




REPLACE RRO TIRE                                            1702CWQ595                                   1               277.5000                277.50                     SA545
Star Leasing PO#: 1099611                                   VIN:    LJRC41264H1001417
                                                            Year:   2017     Make: CIMC


REPLACE RR BRAKES                                           1702CWQ595                                   1               174.6000                174.60                     SA545
Star Leasing PO#: 1099611                                   VIN:    LJRC41264H1001417
                                                            Year:   2017     Make: CIMC


REPALCE 7-WAY, LIGHTS AND ABS                               1702CWQ595                                   1               206.9400                206.94                     SA545
LIGHT                                                       VIN:    LJRC41264H1001417
Star Leasing PO#: 1099611
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            744.04            NON-TAXABLE SUB TOTAL                    744.04

                                                                                                                       TOTAL DUE                744.04




                                                                                                               PAYMENTS / CREDITS                    0.00


                                                                                                                    BALANCE DUE                 744.04

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733447 - 6
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ596                                   1                85.0000                    85.00                  SA544
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41262H1001433
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099612




REPLACE LFI - LFO TIRES                                     1702CWQ596                                   1               555.0000                555.00                     SA544
Star Leasing PO#: 1099612                                   VIN:    LJRC41262H1001433
                                                            Year:   2017     Make: CIMC


REPALCE 7-WAY AND LIGHTS                                    1702CWQ596                                   1               234.2700                234.27                     SA544
Star Leasing PO#: 1099612                                   VIN:    LJRC41262H1001433
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            874.27            NON-TAXABLE SUB TOTAL                    874.27

                                                                                                                       TOTAL DUE                874.27




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 874.27

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733448 - 5
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      1702CWQ597                                   1                85.0000                    85.00                  SA546
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41269H1001445
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099613




REPLACE RRI TIRE                                            1702CWQ597                                   1               277.5000                277.50                     SA546
Star Leasing PO#: 1099613                                   VIN:    LJRC41269H1001445
                                                            Year:   2017     Make: CIMC


REPLACE INOP LIGHTS                                         1702CWQ597                                   1                75.0000                    75.00                  SA546
Star Leasing PO#: 1099613                                   VIN:    LJRC41269H1001445
                                                            Year:   2017     Make: CIMC


STRAIGHTEN AND WELD REAR BOLSTER                            1702CWQ597                                   1               110.3100                110.31                     SA546
Star Leasing PO#: 1099613                                   VIN:    LJRC41269H1001445
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            547.81            NON-TAXABLE SUB TOTAL                    547.81

                                                                                                                       TOTAL DUE                547.81




                                                                                                               PAYMENTS / CREDITS                    0.00


                                                                                                                    BALANCE DUE                 547.81

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                              Page 1 of 1

Please remit to:                                                                                                                Invoice No :      1733449 - 4
                                                                                                                                Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                    Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                For questions regarding an
                                                                                                                                Invoice please contact:
                                                                                                                                Star Leasing Co.

                                                                                                                                at 440-232-4888


                                                                         INVOICE
  MO6379                                                                  CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                        Our web site is a convenient way to
                                                                                                                         check your account, get copies of
  32 BESEN PARKWAY                                                                                                       invoices and trailer registrations or to
                                                                                                                         make payments.
  MONSEY                          NY   10952


                                                        STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                         NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                  17402CQ194                                   1                85.0000                    85.00                  LA18
TIRES, INSPECT BRAKES & HUB OIL, GREASE                 VIN:    LJRC41267H1043984
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                        Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099615




REPAIR/REPLACE MARKER LIGHTS                            17402CQ194                                   1               186.6900                186.69                     LA18
Star Leasing PO#: 1099615                               VIN:    LJRC41267H1043984
                                                        Year:   2017     Make: CIMC



   Labor Charges           0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
    Parts Charges          0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
    Tires Charges          0.00                         Other Charges            271.69            NON-TAXABLE SUB TOTAL                    271.69

                                                                                                                   TOTAL DUE                271.69




                                                                                                           PAYMENTS / CREDITS                    0.00

                                                                                                                BALANCE DUE                 271.69

                                               TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                      Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733450 - 0
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ741                                   1                85.0000                    85.00                  SA549
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41261H1001438
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099617




REPLACE LFI-RRI-RRO TIRES                                   17402CQ741                                   1               832.5000                832.50                     SA549
Star Leasing PO#: 1099617                                   VIN:    LJRC41261H1001438
                                                            Year:   2017     Make: CIMC


REPALCE 7-WAY AND REPAIR                                    17402CQ741                                   1               178.5100                178.51                     SA549
LIGHTS                                                      VIN:    LJRC41261H1001438
Star Leasing PO#: 1099617
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          1,096.01            NON-TAXABLE SUB TOTAL                   1,096.01

                                                                                                                       TOTAL DUE               1,096.01




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                1,096.01

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733451 - 9
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ742                                   1                85.0000                    85.00                  SA548
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41265H1001443
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099620




REPLACE 7 TIRES                                             17402CQ742                                   1             1,942.5000              1,942.50                     SA548
Star Leasing PO#: 1099620                                   VIN:    LJRC41265H1001443
                                                            Year:   2017     Make: CIMC


REPALCE 7-WAY AND REPAIR LIGHTS                             17402CQ742                                   1               312.8800                312.88                     SA548
Star Leasing PO#: 1099620                                   VIN:    LJRC41265H1001443
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                       0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          2,340.38            NON-TAXABLE SUB TOTAL                   2,340.38

                                                                                                                       TOTAL DUE               2,340.38




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                2,340.38

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733452 - 8
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ743                                   1                85.0000                    85.00                  SA554
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41268H1001971
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099621




REPLACE LFI-LFO-TIRES                                       17402CQ743                                   1               555.0000                555.00                     SA554
Star Leasing PO#: 1099621                                   VIN:    LJRC41268H1001971
                                                            Year:   2017     Make: CIMC


REPLACE 7-WAY, LIGHTS                                       17402CQ743                                   1               234.2700                234.27                     SA554
Star Leasing PO#: 1099621                                   VIN:    LJRC41268H1001971
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            874.27            NON-TAXABLE SUB TOTAL                    874.27

                                                                                                                       TOTAL DUE                874.27




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 874.27

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                 Page 1 of 1

Please remit to:                                                                                                                   Invoice No :      1733453 - 7
                                                                                                                                   Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                       Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                   For questions regarding an
                                                                                                                                   Invoice please contact:
                                                                                                                                   Star Leasing Co.

                                                                                                                                   at 440-232-4888


                                                                            INVOICE
  MO6379                                                                     CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                           Our web site is a convenient way to
                                                                                                                            check your account, get copies of
  32 BESEN PARKWAY                                                                                                          invoices and trailer registrations or to
                                                                                                                            make payments.
  MONSEY                             NY   10952


                                                           STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                            NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                     17402CQ744                                   1                85.0000                    85.00                  SA553
TIRES, INSPECT BRAKES & HUB OIL, GREASE                    VIN:    LJRC4126XH1001972
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                           Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099623




REPALCE LFO=-LFI-RFI-RFO-                                  17402CQ744                                   1             1,110.0000              1,110.00                     SA553
TIRES                                                      VIN:    LJRC4126XH1001972
Star Leasing PO#: 1099623
                                                           Year:   2017     Make: CIMC




REPALCE MARKER LIGHTS/FLAPS                                17402CQ744                                   1               162.5800                162.58                     SA553
Star Leasing PO#: 1099623                                  VIN:    LJRC4126XH1001972
                                                           Year:   2017     Make: CIMC



    Labor Charges             0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges            0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges            0.00                         Other Charges          1,357.58            NON-TAXABLE SUB TOTAL                   1,357.58

                                                                                                                      TOTAL DUE               1,357.58




                                                                                                              PAYMENTS / CREDITS                    0.00

                                                                                                                   BALANCE DUE                1,357.58

                                                  TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                        Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733454 - 6
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ745                                   1                85.0000                    85.00                  SA550
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41267H1015862
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099625




REPLACE LFI TIRE                                            17402CQ745                                   1               277.5000                277.50                     SA550
Star Leasing PO#: 1099625                                   VIN:    LJRC41267H1015862
                                                            Year:   2017     Make: CIMC


REPALCE MARKERL LIGHTS/MUDFLAPS                             17402CQ745                                   1               140.5500                140.55                     SA550
Star Leasing PO#: 1099625                                   VIN:    LJRC41267H1015862
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            503.05            NON-TAXABLE SUB TOTAL                    503.05

                                                                                                                       TOTAL DUE                503.05




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 503.05

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733455 - 5
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ746                                   1                85.0000                    85.00                  SA547
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC4126XH1015869
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099627




REPLACE RRI TIRE                                            17402CQ746                                   1               277.5000                277.50                     SA547
Star Leasing PO#: 1099627                                   VIN:    LJRC4126XH1015869
                                                            Year:   2017     Make: CIMC


REPLACE LIGHTS AND MUDFLAPS                                 17402CQ746                                   1               202.0800                202.08                     SA547
Star Leasing PO#: 1099627                                   VIN:    LJRC4126XH1015869
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            564.58            NON-TAXABLE SUB TOTAL                    564.58

                                                                                                                       TOTAL DUE                564.58




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 564.58

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733456 - 4
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ747                                   1                85.0000                    85.00                  SA551
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41263H1015891
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099629




REPALCE RFO-RFI TIRES                                       17402CQ747                                   1               555.0000                555.00                     SA551
Star Leasing PO#: 1099629                                   VIN:    LJRC41263H1015891
                                                            Year:   2017     Make: CIMC


REPLACE 7-WAY MUDFLAPS        AND REPAIR                    17402CQ747                                   1               315.0800                315.08                     SA551
LIGHTS                                                      VIN:    LJRC41263H1015891
Star Leasing PO#: 1099629
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            955.08            NON-TAXABLE SUB TOTAL                    955.08

                                                                                                                       TOTAL DUE                955.08




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 955.08

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733457 - 3
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ795                                   1                85.0000                    85.00            CITY 101
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41262H1033203
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099630




ABS ECU REPLACEMENT                                         17402CQ795                                   1               507.0000                507.00               CITY 101
Star Leasing PO#: 1099630                                   VIN:    LJRC41262H1033203
                                                            Year:   2017     Make: CIMC


REPLACE LIGHTS AS NEEDED                                    17402CQ795                                   1               211.7800                211.78               CITY 101
Star Leasing PO#: 1099630                                   VIN:    LJRC41262H1033203
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            803.78            NON-TAXABLE SUB TOTAL                    803.78

                                                                                                                       TOTAL DUE                803.78




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 803.78

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                              Page 1 of 1

Please remit to:                                                                                                                Invoice No :      1733458 - 2
                                                                                                                                Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                    Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                For questions regarding an
                                                                                                                                Invoice please contact:
                                                                                                                                Star Leasing Co.

                                                                                                                                at 440-232-4888


                                                                         INVOICE
  MO6379                                                                  CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                        Our web site is a convenient way to
                                                                                                                         check your account, get copies of
  32 BESEN PARKWAY                                                                                                       invoices and trailer registrations or to
                                                                                                                         make payments.
  MONSEY                          NY   10952


                                                        STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                         NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                  17402CQ797                                   1                85.0000                    85.00            CITY 103
TIRES, INSPECT BRAKES & HUB OIL, GREASE                 VIN:    LJRC41266H1033205
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                        Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099632




REPLACE 7-WAY AND INOP LIGHTS                           17402CQ797                                   1               312.8800                312.88               CITY 103
Star Leasing PO#: 1099632                               VIN:    LJRC41266H1033205
                                                        Year:   2017     Make: CIMC



   Labor Charges           0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
    Parts Charges          0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
    Tires Charges          0.00                         Other Charges            397.88            NON-TAXABLE SUB TOTAL                    397.88

                                                                                                                   TOTAL DUE                397.88




                                                                                                           PAYMENTS / CREDITS                    0.00

                                                                                                                BALANCE DUE                 397.88

                                               TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                      Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                Page 1 of 1

Please remit to:                                                                                                                  Invoice No :      1733459 - 1
                                                                                                                                  Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                      Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                  For questions regarding an
                                                                                                                                  Invoice please contact:
                                                                                                                                  Star Leasing Co.

                                                                                                                                  at 440-232-4888


                                                                           INVOICE
  MO6379                                                                    CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                          Our web site is a convenient way to
                                                                                                                           check your account, get copies of
  32 BESEN PARKWAY                                                                                                         invoices and trailer registrations or to
                                                                                                                           make payments.
  MONSEY                            NY   10952


                                                          STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                           NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                    17402CQ801                                   1                85.0000                    85.00            CITY 107
TIRES, INSPECT BRAKES & HUB OIL, GREASE                   VIN:    LJRC41263H1033209
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                          Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099633




REPLACE RFO-RRI-LRO TIRES                                 17402CQ801                                   1               832.5000                832.50               CITY 107
Star Leasing PO#: 1099633                                 VIN:    LJRC41263H1033209
                                                          Year:   2017     Make: CIMC


REPLACE INOP MARKER LIGHTS                                17402CQ801                                   1               187.0300                187.03               CITY 107
Star Leasing PO#: 1099633                                 VIN:    LJRC41263H1033209
                                                          Year:   2017     Make: CIMC



   Labor Charges             0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                       0.00
    Parts Charges            0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
    Tires Charges            0.00                         Other Charges          1,104.53            NON-TAXABLE SUB TOTAL                   1,104.53

                                                                                                                     TOTAL DUE               1,104.53




                                                                                                             PAYMENTS / CREDITS                    0.00

                                                                                                                  BALANCE DUE                1,104.53

                                                 TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                       Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                              Page 1 of 1

Please remit to:                                                                                                                Invoice No :      1733460 - 8
                                                                                                                                Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                    Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                For questions regarding an
                                                                                                                                Invoice please contact:
                                                                                                                                Star Leasing Co.

                                                                                                                                at 440-232-4888


                                                                         INVOICE
  MO6379                                                                  CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                        Our web site is a convenient way to
                                                                                                                         check your account, get copies of
  32 BESEN PARKWAY                                                                                                       invoices and trailer registrations or to
                                                                                                                         make payments.
  MONSEY                          NY   10952


                                                        STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                         NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                  17402CQ803                                   1                85.0000                    85.00            CITY 109
TIRES, INSPECT BRAKES & HUB OIL, GREASE                 VIN:    LJRC41261H1033211
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                        Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099634




REMOVE & REPLACE MUD FLAP PER SIDE                      17402CQ803                                   1               117.5000                117.50               CITY 109
BOTH SIDES                                              VIN:    LJRC41261H1033211
Star Leasing PO#: 1099634
                                                        Year:   2017     Make: CIMC




   Labor Charges           0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
    Parts Charges          0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
    Tires Charges          0.00                         Other Charges            202.50            NON-TAXABLE SUB TOTAL                    202.50

                                                                                                                   TOTAL DUE                202.50




                                                                                                           PAYMENTS / CREDITS                    0.00


                                                                                                                BALANCE DUE                 202.50

                                               TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                      Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733461 - 7
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ805                                   1                85.0000                    85.00            CITY 111
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41265H1033213
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099635




REPLACE DOLLY LEG                                           17402CQ805                                   1               451.2000                451.20               CITY 111
Star Leasing PO#: 1099635                                   VIN:    LJRC41265H1033213
                                                            Year:   2017     Make: CIMC


REPALCE ALL INOP LIGHTS/WIRING                              17402CQ805                                   1               296.8200                296.82               CITY 111
Star Leasing PO#: 1099635                                   VIN:    LJRC41265H1033213
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            833.02            NON-TAXABLE SUB TOTAL                    833.02

                                                                                                                       TOTAL DUE                833.02




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 833.02

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733462 - 6
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ807                                   1                85.0000                    85.00            CITY 113
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41269H1033215
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099636




REPLACE LRI TIRE-                                           17402CQ807                                   1               376.9300                376.93               CITY 113
Star Leasing PO#: 1099636                                   VIN:    LJRC41269H1033215
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            461.93            NON-TAXABLE SUB TOTAL                    461.93

                                                                                                                       TOTAL DUE                461.93




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 461.93

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                              Page 1 of 1

Please remit to:                                                                                                                Invoice No :      1733463 - 5
                                                                                                                                Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                    Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                For questions regarding an
                                                                                                                                Invoice please contact:
                                                                                                                                Star Leasing Co.

                                                                                                                                at 440-232-4888


                                                                         INVOICE
  MO6379                                                                  CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                        Our web site is a convenient way to
                                                                                                                         check your account, get copies of
  32 BESEN PARKWAY                                                                                                       invoices and trailer registrations or to
                                                                                                                         make payments.
  MONSEY                          NY   10952


                                                        STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                         NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                  17402CQ809                                   1                85.0000                    85.00            CITY 115
TIRES, INSPECT BRAKES & HUB OIL, GREASE                 VIN:    LJRC41262H1033217
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                        Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099638




REPLACE MARKER LIGHTS AND MUDFLAPS                      17402CQ809                                   1                96.3300                    96.33            CITY 115
Star Leasing PO#: 1099638                               VIN:    LJRC41262H1033217
                                                        Year:   2017     Make: CIMC



   Labor Charges           0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
    Parts Charges          0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
    Tires Charges          0.00                         Other Charges            181.33            NON-TAXABLE SUB TOTAL                    181.33

                                                                                                                   TOTAL DUE                181.33




                                                                                                           PAYMENTS / CREDITS                    0.00

                                                                                                                BALANCE DUE                 181.33

                                               TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                     Your Trailer Rental, Leasing, Sales & Service Headquarters
                      Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733464 - 4
                                                                                                                                    Invoice Date :    9/11/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/1/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ947                                   1                85.0000                    85.00            CITY 117
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41267H1042351
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099640




SCAN ABS SYSTEM                                             17402CQ947                                   1                44.5000                    44.50            CITY 117
Star Leasing PO#: 1099640                                   VIN:    LJRC41267H1042351
                                                            Year:   2017     Make: CIMC


REPLACE MARKER LIGHTS                                       17402CQ947                                   1                33.3600                    33.36            CITY 117
Star Leasing PO#: 1099640                                   VIN:    LJRC41267H1042351
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            162.86            NON-TAXABLE SUB TOTAL                    162.86

                                                                                                                       TOTAL DUE                162.86




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 162.86

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733552 - 7
                                                                                                                                    Invoice Date :    9/14/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/4/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ948                                   1                85.0000                    85.00            CITY 118
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41269H1042352
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099669




REPLACE RRI TIRE                                            17402CQ948                                   1               277.5000                277.50               CITY 118
Star Leasing PO#: 1099669                                   VIN:    LJRC41269H1042352
                                                            Year:   2017     Make: CIMC


REPLACE ABS LIGHT AND MARKER                                17402CQ948                                   1                20.6100                    20.61            CITY 118
LIGHTS                                                      VIN:    LJRC41269H1042352
Star Leasing PO#: 1099669
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            383.11            NON-TAXABLE SUB TOTAL                    383.11

                                                                                                                       TOTAL DUE                383.11




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 383.11

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/01/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733553 - 6
                                                                                                                                    Invoice Date :    9/14/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/4/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ951                                   1                85.0000                    85.00            CITY 119
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41269H1042366
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099671




REPLACE LRI-RFO-RRI-RRO                                     17402CQ951                                   1             1,110.0000              1,110.00               CITY 119
TIRES                                                       VIN:    LJRC41269H1042366
Star Leasing PO#: 1099671
                                                            Year:   2017     Make: CIMC




REPLACE MARER LIGHTS AND MUDFLAPS                           17402CQ951                                   1               162.5800                162.58               CITY 119
Star Leasing PO#: 1099671                                   VIN:    LJRC41269H1042366
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          1,357.58            NON-TAXABLE SUB TOTAL                   1,357.58

                                                                                                                       TOTAL DUE               1,357.58




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                1,357.58

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/04/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733554 - 5
                                                                                                                                    Invoice Date :    9/14/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/4/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ953                                   1                85.0000                    85.00            CITY 124
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41265H1043157
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099672




SCAN ABS SYSTEM                                             17402CQ953                                   1                40.7500                    40.75            CITY 124
REPLACE LIGHT                                               VIN:    LJRC41265H1043157
Star Leasing PO#: 1099672
                                                            Year:   2017     Make: CIMC




REPLACE MARKER LIGHTS                                       17402CQ953                                   1               161.8300                161.83               CITY 124
Star Leasing PO#: 1099672                                   VIN:    LJRC41265H1043157
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            287.58            NON-TAXABLE SUB TOTAL                    287.58

                                                                                                                       TOTAL DUE                287.58




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                 287.58

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/04/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733555 - 4
                                                                                                                                    Invoice Date :    9/14/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/4/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17402CQ955                                   1                85.0000                    85.00            CITY 122
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC41269H1043159
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099673




REPLACE LFI- LRO TIRES-                                     17402CQ955                                   1               942.5000                942.50               CITY 122
REPLACE RFI RIM /TIRE                                       VIN:    LJRC41269H1043159
Star Leasing PO#: 1099673
                                                            Year:   2017     Make: CIMC




REPLACE 7-WAY                                               17402CQ955                                   1               107.5300                107.53               CITY 122
Star Leasing PO#: 1099673                                   VIN:    LJRC41269H1043159
                                                            Year:   2017     Make: CIMC



    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                         0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                       0.00
     Tires Charges             0.00                         Other Charges          1,135.03            NON-TAXABLE SUB TOTAL                   1,135.03

                                                                                                                       TOTAL DUE               1,135.03




                                                                                                               PAYMENTS / CREDITS                    0.00

                                                                                                                    BALANCE DUE                1,135.03

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/04/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                                  Page 1 of 1

Please remit to:                                                                                                                    Invoice No :      1733556 - 3
                                                                                                                                    Invoice Date :    9/14/2020
Star Leasing Company
PO Box 76100                                                                                                                        Due Date     :    10/4/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                                    For questions regarding an
                                                                                                                                    Invoice please contact:
                                                                                                                                    Star Leasing Co.

                                                                                                                                    at 440-232-4888


                                                                             INVOICE
  MO6379                                                                      CHARGEBACK                                           VISIT WWW.STARLEASING.COM
  MONSEY ONE INC.                                                                                                            Our web site is a convenient way to
                                                                                                                             check your account, get copies of
  32 BESEN PARKWAY                                                                                                           invoices and trailer registrations or to
                                                                                                                             make payments.
  MONSEY                              NY   10952


                                                            STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                             NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

STAR LEASING PM&ANNUAL INSPECTION, AIR                      17432Q885                                    1                85.0000                    85.00                  TA102
TIRES, INSPECT BRAKES & HUB OIL, GREASE                     VIN:    LJRC43264H1030315
FITTINGS, CHECK LIGHTS & GLADHAND SEALS
                                                            Year:   2017     Make: CIMC
WRITTEN INSPECTION PER STAR PMI FORM.
Star Leasing PO#: 1099675




REPLACE RR TIRE GUARD,                                      17432Q885                                    1               154.0600                154.06                     TA102
ABS LIGHT                                                   VIN:    LJRC43264H1030315
Star Leasing PO#: 1099675
                                                            Year:   2017     Make: CIMC




    Labor Charges              0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
     Parts Charges             0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
     Tires Charges             0.00                         Other Charges            239.06            NON-TAXABLE SUB TOTAL                    239.06

                                                                                                                       TOTAL DUE                239.06




                                                                                                               PAYMENTS / CREDITS                    0.00


                                                                                                                    BALANCE DUE                 239.06

                                                   TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/04/2020




                      Your Trailer Rental, Leasing, Sales & Service Headquarters
                            Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
                                                                                                                                                            Page 1 of 1

Please remit to:                                                                                                              Invoice No :      1733557 - 2
                                                                                                                              Invoice Date :    9/14/2020
Star Leasing Company
PO Box 76100                                                                                                                  Due Date     :    10/4/2020         E

Cleveland, Ohio 44101-4755
                                                                                                                              For questions regarding an
                                                                                                                              Invoice please contact:
                                                                                                                              Star Leasing Co.

                                                                                                                              at 440-232-4888


                                                                       INVOICE
 MO6379                                                                 CHARGEBACK                                           VISIT WWW.STARLEASING.COM
 MONSEY ONE INC.                                                                                                       Our web site is a convenient way to
                                                                                                                       check your account, get copies of
 32 BESEN PARKWAY                                                                                                      invoices and trailer registrations or to
                                                                                                                       make payments.
 MONSEY                         NY   10952


                                                      STAR UNIT                                                                                        CUST TRAILER
ITEM DESCRIPTION                                       NUMBER                                  QUANTITY               RATE            EXTENSION        UNIT NUMBER

REMOVE & REPLACE 7-WAY MOUNTING BOX WITH              17432Q886                                    1               145.7300                145.73                     TA101
RECEPTICAL                                            VIN:    LJRC43262H1030328
Star Leasing PO#: 1099677
                                                      Year:   2017     Make: CIMC




   Labor Charges         0.00                    Lease/Rent Charges              0.00                TAXABLE SUB TOTAL                      0.00
    Parts Charges        0.00                       Mileage Charges              0.00                        SALES TAX                      0.00
    Tires Charges        0.00                         Other Charges            145.73            NON-TAXABLE SUB TOTAL                    145.73

                                                                                                                 TOTAL DUE                145.73




                                                                                                         PAYMENTS / CREDITS                    0.00


                                                                                                              BALANCE DUE                 145.73

                                             TERMS: Net 20 Days   Please Pay BALANCE DUE by 10/04/2020




                    Your Trailer Rental, Leasing, Sales & Service Headquarters
                     Terms: Net 20 Days. 1-1/2% Monthly charge on amounts over 30 days.
